Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-14,16-19 are allowed.
Regarding Claim 1,
Harada et al discloses (Fig. 1) a liquid crystal display panel, comprising: at least two display layers (8a,8b) arranged in a stack, wherein each of the display layers comprises a liquid crystal layer (8a,8b), an alignment direction of liquid crystal molecules in each of the liquid crystal layers is same (column 5, lines 17-25), and each of the display layers comprises at least one pixel region (everything in between the spacers 8a and 9a and 8b and 9b) and at least one non-pixel region (the spaces where the spacers are located and outside of where the spacers are located); wherein a total coverage area of the at least one pixel region of the at least two display layers is equal to a display area of the liquid crystal display panel, and positions of the at least one pixel region of the at least two display layers are complementary (as shown all display stack on top of each other with total coverage area of the pixel regions, thus are complementary in a light emitting direction) in a light emitting direction of the liquid crystal display panel; and data signals of the at least two display layers are independently controlled (column 7, lines 41-50).
The prior art does not disclose nor would it obvious to one of ordinary skill in the art to include another reference to disclose wherein an area of the at least one pixel region (between 8a,8b) is equal to an area of the at least one non-pixel region
Claims 2-5,7-10 depend on Claim 1, therefore are allowable.
Regarding Claim 11,
Harada et al discloses (Fig. 1) liquid crystal display panel, wherein the liquid crystal display panel comprises: at least two display layers (8a,9a) arranged in a stack, wherein each of the display layers comprises a liquid crystal layer, and each of the display layers comprises at least one pixel region  (in between spacers) and at least one non-pixel region (where the  spacers are located and outside of spacers); wherein a total coverage area of the at least one pixel region of the at least two display layers is equal to a display area of the liquid crystal display panel; and data signals of the at least two display layers are independently controlled (column 7, lines 41-50).
The prior art does not disclose nor would it obvious to one of ordinary skill in the art to include another reference to disclose wherein an area of the at least one pixel region (between 8a,8b) is equal to an area of the at least one non-pixel region
Claims 12-14,16-19 depend on Claim 11, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871